DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently amended. Claims 2-20 are as previously presented
Response to Arguments
Applicant’s arguments, see remarks, filed 10/27/21, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections of record has been withdrawn. 
Specifically, as applicant noted, independent claim 1 has now been amended to include the limitation of delivering curing energy corresponding to the first cure condition but not to the second cure condition which the prior art of record fails to teach, as such applicant’s arguments were persuasive.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been found to be allowable. The closest prior art of record is Rudolph (US
20170341300 A1, of record). The claim is new and nonobvious over Rudolph as Rudolph fails to teach delivering a curing energy corresponding to the first cure condition and not the second cure condition, teaching heating and therefore curing both the first and second parts instead. It would not have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Rudolph to do so, having no 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741